Citation Nr: 0934523	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-31 875	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected aphakia of the left eye.  

2.  Entitlement to service connection for asthma, to include 
as secondary to service-connected aphakia of the left eye.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to asbestos 
exposure

4.  Entitlement to a total rating due to individual 
unemployability by reason of service-connected disability.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to June 
1969.  

This matter comes before the Board on appeal from a May 2007 
rating decision of the RO that, in pertinent part, granted 
service connection for aphakia of the left eye, evaluated as 
30 percent disabling, and denied the Veteran's claims of 
entitlement to service connection for asthma, chronic 
obstructive pulmonary disease, and a total compensation 
rating based on individual unemployability.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1964 to June 1969.  

2.  On August 28, 2009, the Board was notified that the 
appellant had died in December 2008.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


